Citation Nr: 0212152	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  95-05 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to an increased evaluation for a right foot 
disability characterized as residuals of a vehicular accident 
with traumatic arthritis and old healed fractures of the 2nd, 
3rd and 4th metatarsals with minimal osseous deformity, 
limitation of motion and pain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from February 1946 to February 
1949.

This appeal was initially brought to the Board of Veterans 
Appeals (the Board) from rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, in June 
1994, which, in pertinent part, continued a 10 percent rating 
for the veteran's service connected right foot disability 
characterized as residuals of a vehicular accident with 
traumatic arthritis and old healed fractures of the 2nd, 3rd 
and 4th metatarsals with deformity.

In January 1997, the Board denied entitlement to nonservice-
connected disability benefits and remanded the issue relating 
to an increased evaluation for the service-connected right 
foot disorder.  

The veteran filed an appeal on the pension issue with the 
United States Court of Veterans Appeals (the Court); pursuant 
to Rule 3(e) of the Court's Rules of Practice and Procedure, 
this was dismissed by the Court (Docket No. 97-371, May 23, 
1997).

A Supplemental Statement of the Case (SSOC) was issued by the 
RO on the increased rating issue in October 1998.  In the 
interim, the RO undertook a Field Investigation to determine 
the veteran's whereabouts, report from which is dated 
November 1999 on a VA Form 27-3537b which is of record.

In May 2002, a rating action was undertaken which increased 
from 10 to 20 percent the evaluation assigned for the right 
foot disability, effective September 8, 2000.  While the 
veteran has not since indicated his satisfaction with that 
rating, since it is not the maximum assignable, it is assumed 
that he is not in agreement, and the issue remains on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).  



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
assessment of the veteran's right foot disability.

2.  The veteran's 2nd, 3rd and 4th metatarsals on the right 
foot show well healed fractures on X-rays without significant 
deformity; he has some pain on walking more than several 
blocks, and limitation of mid-foot movement on the right to 
50 percent of normal.  

3.  The veteran's right foot has not required recurrent 
hospitalizations and while he has not worked for years, the 
right foot problems have not been and are not of significant 
industrial handicap when viewed in the context of his 
multiple other nonservice-connected disabilities to include 
stroke and diabetes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
right foot disability characterized as residuals of a 
vehicular accident with traumatic arthritis and old healed 
fractures of the 2nd, 3rd and 4th metatarsals with minimal 
osseous deformity are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991) ; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5284 (2001)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  Specifically, the RO has afforded the veteran VA 
examinations in conjunction with his claim and has obtained 
records of reported treatment.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met.  See 38 
U.S.C.A. § 5103 (West 1991 & Supp. 2001).  The RO informed 
him of the need for such evidence in the SOC and SSOCs. 

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted versions of 38 U.S.C.A. §§ 
5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).
Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), codified 
in 38 C.F.R. Part 4, represent the average impairment of 
earning capacity resulting from disability. Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, multiple involvement of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. § 
4.45.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The evaluation of the same disability under various 
diagnoses, and the evaluation of the same manifestations 
under different diagnoses, are to be avoided. 38 C.F.R. § 
4.14 (2001).  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(for determining whether a separate rating is appropriate, 
the critical element is that none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Diagnostic Code 5010 requires that degenerative arthritis be 
established by x-ray findings and be rated on the basis of 
limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic 
Code 5010 (2001).  When, however, limitation of motion of the 
specific joint or joints is noncompensable under the 
appropriate Diagnostic Codes, an evaluation of 10 percent is 
for application for such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Id.  

The General Counsel in VAOPGCPREC 9-98 held that under 
certain circumstances in rating orthopedic issues, a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).

A diagnosis of pain is not a disability which has resulted 
from an injury or a disease.  See Sanchez-Benitez v. West, 
259 F.3d 1356 (Fed. Cir. 2001).

The RO has evaluated the veteran's foot disorders under 38 
C.F.R. § 4.71a, Diagnostic Code 5284.  Under this section, 
foot injuries are rated as moderate (10 percent), moderately 
severe (20 percent), or severe (30 percent).  Also, with 
actual loss of use of a foot, a 40 percent evaluation is 
warranted.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

Prior examinations and evaluative reports are in the file for 
comparative purposes.

On VA examination in 1994, the veteran reported that he had 
been seen for arthritis in his right foot.  He complained of 
pain in the dorsal midfoot area over several months which 
reduced his activities of daily living and hindered walking.  
He said that he had pain whether wearing shoe gear or not.

On VA examinations in April 1995, the veteran said that since 
the accident in service, he had had right foot pain.  He 
walked with a cane and did not put weight on the ball of his 
right foot.  Examination showed no external right foot 
deformity. Peripheral pulses were strong and there was no 
swelling or discoloration.  The only positive finding was of 
tenderness elicited when the dorsum of the foot was palpated 
over the metatarsal.  There appeared to be no difference 
between right and left foot findings.

On examination X-rays showed old healed deformities of the 
right "3rd, 4th and 5th" metatarsals and probably of the distal 
"5th" metatarsal as well.  There was no definitely acutely 
displayed fracture or dislocation.  There was a probable 
accessory ossicle adjacent to the medial aspect of the 
navicular on the right foot.  The examiner concluded that 
other than the aforecited X-ray findings, the examination was 
normal except for subjective complaints of tenderness.

VA outpatient records from 1995 reflect that the veteran 
complained of pain and swelling in his right foot ever since 
the inservice accident in 1947.  On examination, nerves were 
grossly intact.  He complained of pain on motion of the right 
foot but there was no sign of degenerative joint disease.  
The previous healed fractures were noted with slight 
shortening of the right 2, 3rd and 4th metatarsals.  

He was educated on ice therapy for his foot at home with 
contrast baths for home use and shoe soles for support were 
prescribed.  On a subsequent visit, he declined injections 
into the right foot.  At that time, it was noted that he had 
had a cerebrovascular accident in 1993 and had some left 
sided weakness as a result.  The veteran complained of 
feeling unsteady when walking.

On VA examination in September 2000, the veteran gave the 
history of having been injured in a jeepney accident in 1947.  
He had not worked in years.  He also reported having had a 
recent stroke and some weakness as a result, and said that he 
took oral medications for his diabetes.  On describing his 
right foot problems, the veteran reported that he had not had 
foot care recently, did not wear special orthotics or other 
appliances and did no specific exercise program.  He took one 
aspirin, three times a day.  He reported that if he walked 3-
4 blocks, he would occasionally have discomfort in the right 
foot.  The pain was generalized.  He was able to go up and 
down a flight of stairs but he preferred to use an elevator.  
He found it difficult to squat but this was primarily because 
of his age, back and knees.

On examination, he had normal strength in his lower 
extremities and toes, and was able to stand on his toes.  The 
subtalar joint had full motion.  Mid-foot motion, however, 
was decreased on the right foot, with approximately 1/2 the 
amount of range of motion than on the left.  He had minimal 
fullness to inspection of the dorsum of the right foot 
proximally.  There was no tenderness to palpation, no 
erythema or warmth and the toes were straight.

Dorsalis pedis and posterior tibialis pulses were difficult 
to palpate.  He walked slowly, with a cane.  There was no 
difference in his gait with or without the cane and he had no 
specific limp.

X-rays showed old, healed oblique fractures of the right 2nd, 
3rd and 4th metatarsals.  Bony callus formation was shown to 
be mature, with no sign of acute fracture or dislocation.  
There was some mild dorsal convexity of the mid-portion of 
the anterior metatarsal shaft.  There was no evidence of 
acute fracture or arthritic changes.  He had minimal spurring 
at the anterior distal superior medial margin of the right 
first cuneiform.  The impression was post-traumatic and 
minimal degenerative changes without significant alteration 
since 1995.  Diagnosis was status post fractures of the 2nd, 
3rd and 4th metatarsals of the right foot, healed.  The 
symptoms were limited to 50 percent limitation of motion of 
the mid-foot and subjective complaints of pain on walking for 
several blocks.

The Board notes that it has specifically considered the 
guidance of DeLuca and other potentially relevant regulations 
and cases.  An increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See id. (discussing 38 
C.F.R. §§ 4.40, 4.45).

The veteran is competent to report his symptoms.  However, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  To the 
extent that he earlier asserted that he warranted more than 
the 10 percent evaluation assigned to his right foot, the RO 
concurred that a doubt had been raised in that regard, and 
accordingly, granted him a 20 percent evaluation based upon 
the combination of clinical findings to include the resultant 
osseous changes, pain and limitation of motion.  

At present, the X-ray findings of old, healed oblique 
fractures of the right 2nd, 3rd and 4th metatarsals, mature 
bony callus formation and no more than mild dorsal convexity 
of the mid-portion of the anterior metatarsal shaft are of 
long-standing nature, as is the minimal spurring at the 
anterior distal superior medial margin of the right first 
cuneiform.  These findings have not changed in years.  Other 
symptoms were limited to 50 percent limitation of motion of 
the mid-foot and subjective complaints of pain on walking for 
several blocks. 

In assigning the current 20 percent rating, the RO has taken 
into consideration both the traumatic arthritic changes as 
well as pain and limitation of motion.

The Board, however, has determined that an evaluation in 
excess of 20 percent is not warranted, as the medical 
findings do not support an increased evaluation.  
Examinations have repeatedly shown no more than mild pain and 
moderate foot impairment, at most, which raised a doubt which 
was resolved in his favor in the grant of the current 20 
percent rating.  There is no evidence of more significant 
osseous abnormalities or deformity, and there is no sign of 
such generally severe disability in any singular or combined 
aspect of his right foot disability picture which would 
warrant more than a 20 percent rating including under Code 
5284.

As mentioned previously, the Board attaches far greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  To this extent, the preponderance of the evidence 
is against his claim, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

As to consideration of an assignment of an extraschedular 
evaluation, the Board notes that the RO has recently in the 
SSOC and related communications addressed the issue of 
possible referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000).  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  As noted by 
the RO, neither has been shown in this case.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC. 6-96 (1996).



ORDER

An evaluation in excess of 20 percent for a right foot 
disability characterized as residuals of a vehicular accident 
with traumatic arthritis and old healed fractures of the 2nd, 
3rd and 4th metatarsals with pain and limitation of motion, is 
denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

